Title: From Thomas Jefferson to James Ogilvie, 31 January 1806
From: Jefferson, Thomas
To: Ogilvie, James


                        
                            Dear Sir
                            
                            Washington Jan. 31. 06.
                        
                        Your favor of the 26th. came to hand yesterday. I had understood that mr Randolph had directed that you
                            should have the free use of the Library at Monticello, or I should have directed it myself. I have great pleasure in
                            finding an opportunity of making it useful to you. the key is at present in the hands of mr Dinsmore, at the place, who
                            on sight of this letter will consider you as at all times authorised to have access to the library & to take from it any
                            books you please. I will only ask the favor of you to keep a piece of paper on one of the tables of the room, & to note
                            on it the books you have occasion to take out, and to blot it out when returned. the object in this is that should I want
                            a book at any time when at home, I may know where it is. the arrangement is as follows. 1. Antient history. 2. Modern do.
                            3. Physics. 4. Nat. hist. proper. 5. Technical arts. 6. Ethics. 7. Jurisprudence 8. Mathematics. 9. Gardening,
                            architecture, sculpture, painting, music. 9. Poetry. 10. Oratory. 11. Criticism. 12. Polygraphical. you will find this on
                            a paper nailed up somewhere in the library. the arrangement begins behind the partition door leading out of the Book room
                            into the Cabinet, & proceeds from left to right round the room; then entering the Cabinet it begins at the Eastern
                            angle, & goes round that room. the presses not having been sufficed to contain the whole, the latter part of
                            Polygraphics was put into the kind of closet at the first entrance of the book-room. as after using a book, you may be at
                            a loss in returning it to it’s exact place, & they cannot be found again when misplaced, it will be better to leave them
                            on a table in the room. my familiarity with their places will enable me to replace them readily. I hope in April the
                            pleasure of seeing you there. in the meantime accept my friendly salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    